Name: Commission Regulation (EC) No 1950/1999 of 13 September 1999 repealing Regulation (EC) No 1191/1999 of 9 June 1999 prohibiting fishing for haddock by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: Europe;  maritime and inland waterway transport;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities 14. 9. 1999L 242/8 COMMISSION REGULATION (EC) No 1950/1999 of 13 September 1999 repealing Regulation (EC) No 1191/1999 of 9 June 1999 prohibiting fishing for haddock by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Council Regu- lation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, (1) Whereas Commission Regulation (EC) No 1191/1999 (3) prohibits fishing for haddock in the waters of ICES divisions I, IIa and IIb (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or regis- tered in Germany; (2) Whereas, on 19 July and 10 August 1999 the United Kingdom transferred 26 tonnes of haddock from the waters of ICES divisions I, IIa and IIb (Norwegian waters north of 62 ° N) to Germany; whereas fishing for haddock in the waters of ICES divisions I, IIa and IIb (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany should there- fore be authorised; whereas Commission Regulation (EC) No 1191/1999 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EC) No 1191/1999 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 145, 10.6.1999, p. 12.